Case 1:20-cv-01386-RGA Document 7-1 Filed 10/15/20 Page 1 of 2 PageID #: 1648




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 ICON HEALTH & FITNESS, INC.,                       )
                                                    )
                    Plaintiff,                      )
                                                    )    C.A. No. 20-1386-UNA
          v.                                        )
                                                    )
 PELOTON INTERACTIVE, INC.,                         )
                                                    )
                    Defendant.                      )


               [PROPOSED] ORDER GRANTING PRELIMINARY INJUNCTION

         The Court, having considered the parties’ submissions and arguments on the motion by

plaintiff ICON Health & Fitness Inc. (“ICON”) for a preliminary injunction, and having found

sufficient grounds favoring issuance of a preliminary injunction, it is hereby ORDERED this

_______ day of _____________, 20_____ that:

         1.        ICON’s motion for a preliminary injunction is GRANTED.

         2.        Defendant Peloton Interactive, Inc. (“Peloton”), and Peloton’s officers, agents,

                   servants, employees and attorneys, all parent, subsidiary, and affiliate

                   corporations and other related business entities, and all other persons or entities

                   acting in concert, participation or in privity with one or more of them, and their

                   successors and assigns, are each prohibited, pending final determination of the

                   patent infringement claims in the above-captioned matter or otherwise ordered by

                   this Court, from:

                   a.      marketing, advertising, selling, or offering for sale within the United

                           States products with features that infringe claim 47 of United States Patent

                           No. 7,166,062, including without limitation the “Auto-Follow Resistance”

                           feature on the Peloton Bike+;

RLF1 24156391v.1
Case 1:20-cv-01386-RGA Document 7-1 Filed 10/15/20 Page 2 of 2 PageID #: 1649




                   b.   inducing other persons to market, advertise, sell, or offer for sale within

                        the United States products with features that infringe claim 47 of United

                        States Patent No. 7,166,062, including without limitation, the “Auto-

                        Follow Resistance” feature on the Peloton Bike+;

                   c.   contributing to any acts of other persons marketing, advertising, selling, or

                        offering for sale within the United States products with features that

                        infringe claim 47 of United States Patent No. 7,166,062, including without

                        limitation, the “Auto-Follow Resistance” feature on the Peloton Bike+;

                        and

                   d.   operating or facilitating the operation of the “Auto-Follow Resistance”

                        feature of any of its products, including the Peloton Bike+, that prior to the

                        issue of this Order Peloton has sold, distributed, or made available to any

                        third person.

                                                   /s/
                                                   The Honorable Richard G. Andrews
                                                   United States District Judge




                                                  2
RLF1 24156391v.1
